COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Miguel Arango

Appellate case number:    01-16-00607-CR

Trial court case number: 1515189

Trial court:              185th District Court of Harris County

        This is an appeal from the denial of an application for habeas corpus. The clerk’s record
was filed on August 8, 2016. Rule 31.1 provides that when an appellate court receives the
record, it may set the time for filing briefs. See TEX. R. APP. P. 31.1.
        Accordingly, we order appellant’s brief filed within 20 days of the date of this order. The
state’s brief will be due 20 days after appellant’s brief is filed.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: August 16, 2016